As Filed with the U.S. Securities and Exchange Commission on December 20, 2011 File Nos. 033-59692 and 811-07584 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933(X) Pre-Effective Amendment No.() Post-Effective Amendment No. 110(X) and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940(X) Amendment No. 111(X) RYDEX SERIES FUNDS (Exact Name of Registrant as Specified in Charter) Four Irvington Centre 805 King Farm Boulevard Suite 600 Rockville, Maryland 20850 (Address of Principal Executive Offices) (301) 296-5100 (Registrant’s Telephone Number, including Area Code) The Corporation Trust Company 1209 Orange Street Wilmington, Delaware 19801 County of New Castle (Name and Address of Agent for Service) Copies to: Richard M. Goldman Four Irvington Centre 805 King Farm Boulevard Suite 600 Rockville, Maryland 20850 and W. John McGuire Morgan, Lewis & Bockius LLP 1111 Pennsylvania Ave, N.W. Washington, D.C.20004 It is proposed that this filing will become effective (check appropriate box): x immediately upon filing pursuant to paragraph (b) of rule 485 o on (date) pursuant to paragraph (b)(1)(v) of rule 485 o 60 days after filing pursuant to paragraph (a)(1) of rule 485 o on (date) pursuant to paragraph (a)(1) of rule 485 o 75 days after filing pursuant to paragraph (a)(2) of rule 485 o on (date) pursuant to paragraph (a)(2) of rule 485 EXPLANATORY NOTE This Post-Effective Amendment No. 110 relates solely to Institutional Class Shares of the U.S. Long Short Momentum Fund. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 (the “Securities Act”) and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act and has duly caused this Post-Effective Amendment No. 110 to Registration Statement 033-59692 to be signed on its behalf by the undersigned, duly authorized, in the City of Rockville, State of Maryland on this 19th day of December, 2011. Rydex Series Funds * Richard M. Goldman President Pursuant to the requirements of the Securities Act, this Post-Effective Amendment No. 110 to the Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date * President and Member of the Board of Trustees December 19, 2011 Richard M. Goldman * Member of the Board of Trustees December 19,2011 J.Kenneth Dalton * Member of the Board of Trustees December 19,2011 John O.Demaret * Member of the Board of Trustees December 19, 2011 Patrick T. McCarville * Member of the Board of Trustees December 19, 2011 Roger Somers * Member of the Board of Trustees December 19, 2011 Corey A. Colehour * Member of the Board of Trustees December 19, 2011 Werner E. Keller * Member of the Board of Trustees December 19, 2011 Thomas F. Lydon /s/ Nick Bonos Vice President and Treasurer December 19, 2011 Nick Bonos * /s/ Nick Bonos Nick Bonos *Attorney-in-Fact, pursuant to power of attorney Exhibit Index Exhibit Number Description EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxomony Extension Presentation Linkbase
